PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,621,760
Issue Date: 14 Apr 2020
Application No. 16/010,110
Filing or 371(c) Date: 15 Jun 2018
Attorney Docket No. AD01.P7702US	

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 C.F.R. 1.182, filed September 10, 2020, requesting the Office enter petitioner’s electronically submitted papers in the application file.

The petition is GRANTED.

On April 13, 2020, petitioner submitted an e-petition to withdraw from issue after payment of the issue fee under 37 CFR 1.313(c) (“petition to withdraw”), a Request for Continued Examination (“RCE”), an Information Disclosure Statement (“IDS”), and three non-patent literature references listed on the aforementioned IDS via EFS-Web. Petitioner received a Notice entitled “PDF Creation Error” instead of an Electronic Acknowledgement Receipt. The papers were not visible in PAIR. From the filing of the documents on April 13, 2020 petitioner has been in contact with the Office, making requests that the Office include the documents filed on April 13, 2020 in the image file wrapper for the application.

The Office has entered the RCE, IDS, and three non-patent literature references, all filed April 13, 2020, in the image file wrapper for the application. 

The e-petition to withdraw from issue, submitted April 13, 2020, was not considered/acted upon before the patent issued. In this case, the patent issued on April 14, 2020. The examiner will not consider the IDS, filed April 13, 2020, and will not comment on an issued patent.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET